04/06/2020



                                                                                            Case Number: DA 20-0124




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                        DA 20-0124

REBECCA ABRAHAM, individually and
MITCHELL BRISTOW, individually, and
on behalf of those similarly situated,
             Plaintiffs and Appellants,

      v.                                                      SECOND ORDER OF MEDIATOR
                                                                          APPOINTMENT
MICHAEL and SHARON O'BRIEN, d/b/a
MICK O'BRIEN USED CARE AND
TRUCK CENTER and HULL &
SWINGLEY,
         Defendants and Appellees.

         Robert Carlson, the mediator previously appointed in this matter, has declined the
appointment due to a conflict of interest. Accordingly, Mr. Carlson’s order of mediator
appointment is hereby rescinded and
         IT IS ORDERED THAT Charles W. Schuyler, whose name appears next on the
list of attorneys desiring appointment as mediators for Money Judgments appeals which
is maintained pursuant to M.R.App.P., 7(4)(e), is hereby appointed to conduct the
mediation process required by M.R.App.P., 7(5), and
         IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,
7(5)(d) shall run from the date of this order of appointment.
         A true copy of this order is being mailed to counsel of record for the parties, or to
the parties individually if not represented by counsel, on the date hereof.
         DATED this April 6, 2020.



                                                    oe.,-__6.,f
                                           Bowen Greenwood, Clerk of the Supreme Court

c:     David L. Vicevich, Martin S. King, Lawrence E. Henke, Charles W. Schuyler